Fowler, S.
The decedent, who was a nonresident of this state, gave all her property by her last will and testament to her children in equal shares. Among the assets of the estate were a collection of Egyptian antiquities and an Egyptological library, which the children of decedent within two years after her death donated to the Brooklyn Institute of Arts and Sciences.
In the proceeding to fix the transfer tax the transfer to the children of the decedent of the property which was the subject of the gift was exempted because of the provisions of section 221-c of the Tax Law.
The state comptroller has appealed from the report of the transfer tax appraiser and the order entered thereon exempting the estate of the decedent, contending that the transfer was taxable.
*316Section 221-e of the Tax Law provides that the transfer of “ antiques ” or “ hooks ” shall be exempt if within two years after the transfer the beneficiaries “ shall present the same to the state, or to a municipal corporation of the state for educational, scientific, literary, library or historical purposes.” The Brooklyn Institute of Arts and Sciences is concededly not a municipal corporation. A gift to it is not a gift to the city of New York. The Greater New York charter (§ 609) authorizes the city to accept gifts of real or personal property “ upon such trust and conditions as may be prescribed by the grantors or donors thereof, and be accepted by the department (of parks).” The collection and library if offered to the city might not have been accepted by it under the conditions subject to which they were presented to and received by the institute. The order exempting the estate of decedent from the transfer tax is reversed, and the report of the appraiser is remitted to him for correction in accordance with this decision.
Order reversed.